Citation Nr: 1616356	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  11-22 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from June 1974 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In Board decisions dated June 2014 and September 2015, the claim was remanded for further evidentiary development.  As will be explained below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) most recently continued the previous denial in a January 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The Veteran's original claim encompassed service connection for an acquired psychiatric disorder, as well as a cardiovascular disorder including coronary artery disease and status-post myocardial infarction.  Both issues were remanded by the Board in June 2014.  In a February 2015 rating decision, service connection was granted for coronary artery disease status-post myocardial infarction and a 60 percent disability rating was assigned.  Additionally, in a June 2015 rating decision, service connection was granted for an adjustment reaction (claimed as a psychiatric disorder) and a 30 percent evaluation was assigned.  To the Board's knowledge, the Veteran has not disagreed with either decision; said matters have accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).




FINDING OF FACT

Hypertension did not have its onset in service, did not manifest within the one year presumptive period, and is not otherwise related to the Veteran's active military service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

Here, pre-decisional notice letters dated in January 2007 and September 2008 complied with VA's duty to notify the Veteran.  In particular, these letters apprised the Veteran of what the evidence must show to establish entitlement to service connection, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The September 2008 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist as to the claim on appeal, the RO obtained the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, as well as VA and private treatment records in furtherance of his claim.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Pursuant to the September 2015 Board Remand, the Veteran was afforded a VA examination with a medical opinion in December 2015.  As indicated in the discussion below, the examination report and medical opinion indicate that the VA examiner thoroughly reviewed the Veteran's past medical history, documented his complaints, and rendered findings consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the December 2015 VA examination report and medical opinion are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.

II.  Analysis

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Certain chronic diseases, such as cardio-vascular renal disease, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that he has hypertension, which was initially manifested during his active military service.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from June 1974 to February 1996.  His STRs are absent any documentation of hypertension.  A document entitled "retirement physical," with dates of April and October 1995 documented an elevated blood pressure reading of 140/90.  In an October 1995 report of medical history for the Veteran's retirement from military service, he stated that he had a history of high blood pressure in the past, but was not treated with medication.

VA treatment records dated in November 1998 document the Veteran's report of having hypertension in the past; a current diagnosis of hypertension was not indicated.

Of note, in the September 2015 remand, the Board indicated that the Veteran was prescribed medication to treat hypertension as early as March 2000.  However, upon further review of the record, the Board notes that, in March 2000, the Veteran described a history of being prescribed medication for high cholesterol, rather than high blood pressure.  See the private treatment record dated March 2000.
Army health clinic treatment records documented elevated blood pressure readings in April 2003 (147/83), September 2003 (140/84), and December 2003 (140/83); however, a diagnosis of hypertension was not shown.  A September 2003 private treatment record documented the Veteran's reported history of possible high blood pressure when he was young, but none since he joined the Army.  See the private treatment record dated September 2003.  Additionally, an August 2004 private treatment record noted the Veteran's report that he was previously diagnosed with hypertension, which resolved in 1974.  An August 2004 discharge summary indicated that a hospitalist was consulted for medical management of the Veteran's hypertension during a surgical procedure for his right foot.  See the private treatment records dated August 2004.  A diagnosis of hypertension was confirmed in a private cardiologist report dated in March 2005.

The Veteran was afforded a VA examination in August 2014, at which time, the VA examiner confirmed a diagnosis of hypertension.   With respect to the question of medical nexus, the VA examiner determined, "[i]t is less likely as not that the Veteran had onset of hypertension within one year of discharge from service."  The examiner explained, "[hypertension] was not documented in medical records until July 2005.  VBMS is silent for serial blood pressure checks for hypertension."  The examiner then noted normal blood pressure readings in April 1994 and August 1993.  The examiner went on to explain that the Veteran is diagnosed with essential hypertension, "which is idiopathic [with] 'no identifiable cause.'"

Significantly, in the August 2014 VA medical opinion, the examiner failed to address significant evidence of record including the in-service reading of elevated blood pressure reading noted in the April 1995 periodic examination, as well as the September 2003 private treatment record and the August 2004 Army Medical Center records referenced above.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the matter was remanded in order to obtain an adequate VA medical opinion.

Pursuant to the September 2015 Board Remand, the Veteran was afforded a VA medical opinion in December 2015, at which time the examiner determined that the Veteran's diagnosed hypertension "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that the "Veteran's service records do not document a chronic on-going treatment or condition for hypertension.  Isolated mild elevations of pressure on occasions do not make a diagnosis of hypertension."  The examiner continued, "[i]t is noted Veteran had a mild elevation on April and October 1995, but this does not constitute a diagnosis of hypertension.  Veteran's records over the years showed normal pressure and a number of low blood pressure readings."  The examiner pointed out, "[i]t is noted on Veteran's separation physical that he had never been treated with medication for hypertension."  The examiner further explained, "[a] post-service document states Veteran had pre-existing hypertension prior to service that resolved prior to service and did not re-surface during service.  Veteran's elevated pressure readings in 2000 and beyond are irrelevant to this opinion as they occurred years after service."  The examiner reiterated, "Veteran's statements that he always had high pressure during his annual physicals are not documented by his service records."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 302.

The Board finds that the December 2015 VA medical opinion is entitled to significant probative weight because the examiner explained the reasons for the conclusions based on an accurate characterization of the evidence of record, and specifically addressed the high blood pressure readings.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  He also noted that there were other blood pressure readings that were normal or low, thus reflecting that he based his conclusion that the Veteran's statements of always having high blood pressure readings during annual physicals were not documented by his service records upon his review of conflicting evidence and not upon the absence of contemporaneous medical evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Moreover, there is no contrary medical opinion in the evidence of record.

The Board has also considered the lay assertions of record, including the contentions of the Veteran in support of medical nexus.  As a lay person, the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability, in particular those that are simple. Jandreau, 492 F.3d at 1377 n. 4. ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Disorders of the heart whose cause and effect are not directly observable have been found to be matters as to which lay testimony is not competent.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  To the extent that the Veteran's opinion that he has hypertension related to his military service is nonetheless competent, the Board finds that the specific, reasoned opinion of the December 2015 VA examiner is of greater probative weight than the Veteran's more general lay assertions.

The above also reflects that the weight of the evidence shows there was neither a diagnosis of hypertension within the one year presumptive period or symptoms that were early manifestations of subsequently diagnosed hypertension.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  The December 2015 VA specifically addressed the high blood pressure readings and found that they were not early manifestations of the subsequently diagnosed hypertension.  For the reasons noted above, this opinion is entitled to significant probative weight, and more weight than the lay assertions.  Therefore, entitlement to service connection for hypertension is not warranted under 38 C.F.R. § 3.303(b) or on a presumptive basis.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  Accordingly, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


